EXHIBIT INDEMNIFICATION AGREEMENT This Agreement (“Agreement”) is made and entered into as of the 14th day of September, 2009, by and between Caraco Pharmaceutical Laboratories, Ltd., a Michigan corporation (the “Company”), and F. Folsom Bell (“Indemnitee”). RECITALS A.Highly competent and experienced persons are reluctant to serve corporations as directors, executive officers or in other capacities unless they are provided with adequate protection through insurance and indemnification against claims and actions against them arising out of their service to and activities on behalf of the Company. B.The Board of Directors of the Company (the “Board”) has determined that the inability to attract and retain such persons would be detrimental to the best interests of the Company and its stockholders and that the Company should act to assure such persons that there will be increased certainty of such protection in the future. C.The Board has also determined that it is reasonable, prudent and necessary for the Company, to contractually obligate itself to indemnify such persons to the fullest extent permitted by applicable law so that they will serve or continue to serve the Company free from undue concern that they will not be adequately protected. D.Indemnitee is willing to serve, continue to serve and to take on additional service for or on behalf of the Company on the condition that Indemnitee be so indemnified to the fullest extent permitted by law. E.Article XVII of the Amended and Restated Articles of Incorporation and Article VII of the Amended and Restated Bylaws of the Company each provide for indemnification of directors and officers to the fullest extent permitted by law. In consideration of the foregoing and the mutual covenants herein contained, and other good and valuable consideration, the sufficiency and receipt of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I Certain Definitions As used herein, the following words and terms shall have the following respective meanings (whether singular or plural): “Acquiring Person” means any Person other than (i) the Company, (ii) any of the Company’s Subsidiaries, (iii) any employee benefit plan of the Company or of a Subsidiary of the Company or of a Company owned directly or indirectly by the stockholders of the Company in substantially the same proportions as their ownership of stock of the Company, or (iv) any trustee or other fiduciary holding securities under an employee benefit plan of the Company or of a Subsidiary of the Company or of a Company owned directly or indirectly by the stockholders of the Company in substantially the same proportions as their ownership of stock of the
